NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 8, 2017 *
                                 Decided March 8, 2017

                                          Before

                       WILLIAM J. BAUER, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

No. 16-2951

BALDEMAR UGARTE AVILA,                           Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of
                                                 Illinois, Eastern Division.
       v.
                                                 No. 15 C 9061
ILLINOIS DEPARTMENT OF HUMAN
SERVICES,                                        Robert M. Dow, Jr.,
     Defendant-Appellee.                         Judge.



                                       ORDER

        Baldemar Ugarte Avila appeals the dismissal of his claims that his employer, the
Illinois Department of Human Services, violated his rights under Title I of the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the Rehabilitation Act of 1973,
29 U.S.C. § 701 et seq., as well as his collective bargaining agreement by failing to
reasonably accommodate his back condition. The district court concluded that Avila



       We have agreed to decide the case without oral argument because the issues
       *

have been authoritatively decided. See FED. R. APP. P. 34(a)(2)(B).
No. 16-2951                                                                          Page 2

“pleaded himself out of court” by pleading facts—and attaching exhibits—which
showed that his claims were time-barred. We affirm.

        As set forth in his complaint, Avila, a caseworker at the Department, developed a
lower back condition that made him “unable to sit for long on hard seats or seats not
well cushioned,” as required by his job. He requested new cushioned chairs in
November 2002, but that request was denied, so he filed charges the following month
with the EEOC. More than two years later, in January 2005, he filed charges again with
the EEOC as well as with the Illinois Department of Human Rights. He alleged that he
received final agency decisions from the EEOC in January 2003 and 2005, both decisions
concluding—in Avila’s words—that his issue was “outside of their jurisdiction.” He
filed this suit in October 2015.

        The district court dismissed Avila’s complaint on statute-of-limitations grounds.
With regard to his ADA claim, the court concluded that Avila pleaded himself out of
court by pleading facts that showed he did not file his complaint within 90 days of
January 22, 2003, the date he reported receiving notice of the EEOC’s decision.
See 42 U.S.C. § 2000e–5(f)(1). The court also concluded that Avila’s discrimination claim
under the Rehabilitation Act was barred by the applicable two-year statute of
limitations (which began to run in October 2003, when he allegedly was suspended in
discriminatory fashion). See Rutledge v. Ill. Dep't of Human Servs., 785 F.3d 258, 260
(7th Cir. 2015) (explaining that Illinois’ two-year statute of limitations for
personal-injury suits also applies to suits filed in Illinois under of the Rehabilitation
Act). As alternative grounds for dismissal, the court determined that (1) Avila failed to
state a claim under either of the two statutes, and (2) it lacked jurisdiction over any
claim brought by Avila relating to the interpretation of the union’s collective bargaining
agreement with the State—such claims are governed by the Illinois Public Relations Act,
5 ILCS 315/1 et seq., and fall under the jurisdiction of the Illinois Labor Relations Board.
Finally, the court noted that Avila’s requests for punitive and liquidated damages were
moot because his claims were time-barred, and in any event neither would be an
available remedy in the action.

       On appeal Avila maintains that his claims are not time-barred and that he filed
charges with the EEOC “many years earlier,” but this explanation does not undermine
the court’s finding that he failed to file (1) his ADA claim within 90 days of receiving
notice of the EEOC’s decision or (2) his Rehabilitation Act claim within two years of his
final agency decision. Avila also challenges the district court’s finding that the punitive
and liquidated damages he seeks are not available, but this argument is foreclosed by
No. 16-2951                                                                       Page 3

his claims being untimely. In short, Avila has failed to develop any argument that
would provide a basis to disturb the district court’s judgment. See FED. R. APP. P.
28(a)(8); Anderson v. Hardiman, 241 F.3d 544, 545–46 (7th Cir. 2001). We have reviewed
the record and affirm for substantially the reasons stated by the district court.

                                                                            AFFIRMED.